PD-0643-15
                                   PD-0643-15                                  COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
May 28, 2015                                                                   Transmitted 5/27/2015 6:37:48 PM
                                                                                 Accepted 5/28/2015 4:20:08 PM
                          TO THE COURT OF CRIMINAL APPEALS                                       ABEL ACOSTA
                                                                                                         CLERK

                                FROM THE FIRST COURT OF APPEALS
                                      NO. 01–14–00392–CR

 CHANCE ROACH
 APPELLANT                             On Appeal from Cause Number 1394753
                                       From the 185th District Court of Harris County

 V.

 THE STATE OF TEXAS
 APPELLEE

                         APPELLANT’S FIRST MOTION TO EXTEND TIME
                        TO FILE PETITION FOR DISCRETIONARY REVIEW

 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

 COMES NOW, CHANCE ROACH, and files this his Motion to Extend Time to File Petition for
 Discretionary Review, and in support thereof, would respectfully show the Court the
 following:

                                               I.
 The First Court of Appeals affirmed the trial court’s judgment in Roach v. State, 01-14-00392-
 CR, 2015 WL 1778896 (Tex. App.—Houston [1st Dist.] Apr. 16, 2015, no. pet. h.). No motion
 for rehearing was filed. No other motions for extension have been filed.

                                               II.
 In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for extension is
 timely filed within 15 days of the original deadline for the PDR, which was May 18, 2015.
 Appellant requests this extension due to the fact that counsel for Appellant has been engaged
 in work in the Harris County Public Defender’s Office on many cases, including the following:

         Rodney Robins, 01-14-00582-CR
         Stephen Hopper, 14-15-00371-CR
         Pete Rodriguez, 14-15-00339-CR
         Vincent Williams, 14-15-00220-CR
         Darryle Robertson, 14-15-00132-CR
         Leonard Storemski, 14-14-00921-CR
         Counsel has been researching and writing for several trial cases assigned to the Public
          Defender’s Office Trial Division.
                                              III.
Appellant’s attorney requests this brief extension which is necessary so that the petition can
be thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing for 30 days, to June 27, 2015.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas


                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net

                                                            Attorney for Appellant

                                   CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.


                                             /s/Sarah V. Wood
                                             Sarah V. Wood
                                             Attorney for Appellant